Citation Nr: 1613140	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965. 

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded the current issue on appeal in February 2012, March 2013, June 2014 and January 2015 for further development.  

In November 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such an opinion was provided in November 2015.  In December r2015, the Veteran was notified of the medical opinion and provided 60 day in which to send in additional evidence or argument.  The Veteran sent in additional argument.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains medical records and documents that are duplicative of what is contained in VBMS or documents that are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss was not shown during active duty service or for many years thereafter and the probative evidence of record does not demonstrate it is otherwise related to service.   
CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in June 2006, prior to the initial adjudication of the claim in October 2006, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more is required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records, to include VA and private treatment records, were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was afforded the appropriate VA examination for his hearing loss claim in 2006, 2012, 2013, 2014 and 2015.  The Board also obtained an opinion from the appropriate VHA medical specialist in 2015.  The Board finds that the VHA opinion is adequate because the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Discussion of the Veteran's July 2010 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing and information regarding the elements of service connection and potentially relevant evidence was elicited.  The Veteran was asked about the nature and etiology of his hearing loss.  VA's duties to notify and assist are met.  

Finally, there has been substantial compliance with the Board remands.  The 2012 and w2013 remands requested medical records and VA examinations.  Although the records were obtained, the examinations were found inadequate.  The 2015 Board remand requested that the AOJ send the Veteran a letter requesting information regarding private providers, which was done in February 2015.  VAMC records were obtained and associated with the claims file and a March 2015 medical opinion was obtained.  Thus, all directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the claim. 

II.  Service Connection for Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system (sensorineural hearing loss), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the Veteran's VVA and VBMS files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed that his hearing loss is related to exposure to hazardous noise related to his military occupational specialty (MOS) as a United States Air Force weather observer without the benefit of ear protection.  Specifically, the Veteran stated that he worked shifts during which he would be exposed to high levels of aircraft noise on a runway ramp while measuring temperature readings.  The Veteran reported noise from water injection engines and engines at full power in front of a blast shields.  He also claimed that the mess hall and barracks were a thousand feet away from ramp areas.  

The Veteran served on active duty from March 1961 to February 1965.  His service personnel records show that his MOS was weather observer in the United States Air Force.

STRs include a January 1961 enlistment Report of Medical Examination.  (VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.) 

On audiological evaluation, converted puretone findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
30
LEFT
10
10
0
-
0

The Veteran's ears were clinically normal and whispered voice testing was 15/15.  A February 1965 separation Report of Medical History notes that the Veteran denied any history of ear trouble.  A February 1965 separation Report of Medical History examination showed that converted puretone findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
10
LEFT
10
5
10
10
10

The Veteran's ears were clinically evaluated as normal.  

Following service, a March 1991 receipt from a private hearing aid company indicates that the Veteran purchased hearing aids.  

May and June 2006 medical reports from Dr. CH state that the Veteran had acute cerumen impaction in his right ear and probable bilateral sensorineural hearing loss.  Examination of the ears showed the right tympanic membrane was intact, mobile and non-inflamed.  The left external ear canal was clear and with no sign of inflammation.  The left tympanic membrane was intact, mobile, and non-inflamed. 

An October 2006 VA examination report notes the Veteran's complaints of progressive hearing loss for 30 years (with hearing aids for 20 years) and current findings of bilateral sensorineural hearing loss disability for VA purposes.  The Veteran reported noise exposure from jet aircraft in service and denied significant post-service noise exposure.  The examiner stated indicated the most likely etiology of the Veteran's current hearing loss was cochlear otosclerosis with perhaps some overlay present from presbycusis based on word recognition scores which were significantly better than expected for threshold losses in the 60 to 70 dB range.  The examiner also stated that there is no support for delayed onset hearing loss many years after acoustic trauma. 

An April 2008 report from a private hearing aid company indicates findings of severe bilateral sensorineural hearing loss for which the Veteran was issued hearing aids. 

In a July 2010 medical statement and audiogram from Dr. JM, an Ear, Nose, Throat specialist, indicated that the Veteran has a history of military noise exposure and since that time has had problems with hearing.  Dr. Maddox stated that the Veteran's hearing is inconsistent with simple presbycusis because he first obtained hearing aids at age 40.  Dr. Maddox stated that "there is a definite possibility" that the Veteran's hearing loss "could be related to his time in the service."

During a July travel 2010 Board hearing, the Veteran testified that post-service, he had low levels of noise exposure in engineering and drafting; he stated that he occasionally visited construction sites.

A June 2012 VA examination and addendum opinion notes that the Veteran's January 1961 enlistment audiogram showed normal hearing and a February 1965 separation examination showed normal hearing with the exception of a 25 dB loss at 6000 Hz in the right ear.  The examiner found that there were no significant threshold shifts noted between entrance and separation and no complaints of hearing loss during service.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  In this regard, the examiner stated that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss. 

In a January 2013 statement, Dr. JM reiterated his belief there is a definite possibility that the Veteran's hearing loss could be related to his military service.  The physician noted that current examination revealed an additional 10 decibel loss in both ears.  

A May 2013 VA examiner opined that the Veteran's hearing impairment was less likely than not caused by military noise exposure because he had normal hearing during active duty.  An August 2014 VA examiner opined that based on the Institute of Medicine Report on noise exposure in the military, there is no scientific support for delayed onset hearing loss.  In March 2015 and April 2015 medical opinions, VA examiners opined that the Veteran's hearing loss was less likely than not related to military service as the Veteran had normal hearing levels at enlistment and separation. 

In November 2015 the Board requested a medical opinion from a VHA audiologist.  After reviewing the claims file, the VHA audiologist stated that the current hearing loss is less likely as not due to military noise exposure.  She opined:

Records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  There was no record of complaint or treatment of the claimed hearing loss in service records.  The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Based on the objective evidence (audiograms), there is no evidence on which to conclude that the [V]eteran's current hearing loss was caused by or a result of the [V]eteran's military service, including noise exposure.  (Noise and Military Service-Implications for Hearing loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006.)  Further VA medical testimony after the [V]eteran's service points to an etiology of Cochlear Otosclerosis.  This would not be due to or a result of military noise exposure.  Cochlear Otosclerosis is of a genetic etiology.  Opinions submitted from Dr. [JM] in 2010 and 2013 do not show any nexus between the [V]eteran's military service and current hearing loss.  The [V]eteran has a current bilateral sensorineural hearing loss.  Sensorineural hearing loss can be caused by numerous etiologies and a sensorineural hearing loss alone does not show a nexus to military noise exposure. A sensorineural hearing loss can be caused by presbycusis, congenital, acquired, or genetic causes.  The [V]eteran does not have a typical noise induced hearing loss configuration on his audiogram at this time. As noted above this hearing loss was not indicated during his time of active service.

First, the Board finds that there was in-service noise exposure.  The Veteran has reported on several occasions that he was exposed to acoustic trauma during his military service and his MOS supports this assertion.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is a current diagnosis of bilateral hearing loss.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Accordingly, the issue for resolution is whether the hearing loss had its onset in, or is due to, service.  

As to in-service onset, the Veteran is not shown to have hearing loss disability for VA purposes during his period of active service from March 1961 to February 1965.  Additionally, the evidence does not indicate that sensorineural hearing loss was diagnosed within one year of his leaving active duty in February 1965 so as to warrant service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms since service, continuity of symptomatology is not established.  

As for there being a nexus between the Veteran's in-service noise exposure and any current hearing loss, multiple medical opinions have been considered and weighed.  After a review of the opinions in this case, the Board finds that the 2015 VHA medical opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and supports its conclusion with detailed rationale.  The VHA expert considered the Veteran's history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VHA expert opined that any current hearing loss disability was less likely than not incurred in or caused by service, to include noise exposure therein.  The VHA audiologist's references to specific evidence as noted above (to include explaining the shift in thresholds noted in service with findings within normal limits at separation and the current configuration of the hearing loss) make for persuasive rationale.  The Board assigns this opinion significant probative value

Careful consideration has also been given to the July 2010 and January 2013 opinions of Dr. JM.  In this regard, however, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the Board does not find these opinions particularly probative.

Furthermore, when the Veteran submitted his initial claim in 2006, he reported hearing loss since the mid 1980's (more than 20 years after service).  During an October 2006 VA examination, he reported progressive hearing loss for 30 years, or since about 1976 (more than 10 years after service).  This lengthy gap in time weighs against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

The Board has not overlooked the Veteran's contentions in support of his claim.  The Veteran is competent to report his hearing loss symptoms and their onset.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge such as what the veteran heard, felt, saw, smelled, or tasted).  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the hearing loss falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing and noise exposure in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


